Citation Nr: 1326080	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is unfortunately necessary before a decision on the merits of the claims can be reached

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). Additionally, the Board recognizes that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss, even if it does not rise to the level of disabling under VA standards.  Hensley v. Brown, 5 Vet. App. 155 (1993) 

The Veteran contends that he was exposed to acoustic trauma in service and has had hearing loss and tinnitus since his active duty service.  Specifically, he has indicated that his military occupation specialty (MOS) was a builder and he was exposed to noise from heavy equipment as well as various rifle and handgun fire.  

The Veteran's service separation document reveals that the Veteran's MOS was a builder during his active duty service.  Consequently, the Board finds that the Veteran was exposed to hazardous noise during his active duty service.  

The Veteran was afforded a VA examination in November 2009 at which time he was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The examiner opined that it was less likely than not that the Veteran's hearing loss was due to or as a result acoustic trauma experienced as a builder [during service].  The examiner indicated that the Veteran's hearing acuity was normal from 500 Hertz to 4000 Hertz at his discharge but he experienced a significant shift in hearing sensitivity from 500 to 1000 Hertz in the right ear.  The examiner also opined that it was less likely than not that tinnitus was caused by or as a result of the Veteran's active service as a builder.  The rationale for the opinion was that there were no complaints of tinnitus in service.  

An addendum opinion was obtained from the November 2009 VA audiologist in November 2010 at which time the examiner reiterated the opinion that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or as a result of acoustic trauma and were more likely than not caused by his post-discharge occupational noise exposure.  The examiner indicated that the shift from 500 to 1000 Hertz present when the Veteran left service is not typically in the range related to acoustic trauma and that the Veteran's hearing thresholds had improved at 500 and 1000 Hertz on subsequent testing.  The audiologist failed to consider the Veteran's report of hearing loss and tinnitus since service which has increased in severity.  

These opinions fail to consider all competent evidence and information of record. First, the Veteran is competent to report that he has experienced hearing loss and tinnitus since service, as well as the frequency and severity of these disorders.  The examiner also failed to consider the Veteran's report of symptomatology since service.   Second, while the examiner noted that the Veteran was exposed to acoustic trauma as a builder in service, the examiner provided no rationale for the conclusion that the Veteran's hearing loss and tinnitus are more likely caused by post-service occupational noise exposure.  And with regard to tinnitus, the examiner based the negative opinion on a lack of documentation of tinnitus in the service treatment records.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the inadequacy noted above, remand for a new examination, in which all relevant evidence is considered, is required.

VA treatment records dated through August 2010 have been associated with the Veteran's paper claims file.  A search of the Veteran's Virtual VA claims file reveals that additional records dated through September 2011 were viewable in the Virtual VA system.  Additional VA treatment reports were added to the Veteran's Virtual VA file labeled as CAPRI and noted to have been received on February 26, 2013.  However, these records are not viewable and an error message indicates that the records cannot be retrieved for viewing in Virtual VA.  Because there are outstanding VA medical records that could contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after September 2011 should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated after September 2011.  If any treatment records are not viewable in Virtual VA the records should be printed and placed in the Veteran's paper claims file.  

2.  Schedule the Veteran for a VA examination, with an audiologist who has not previously examined him, if possible.  The audiologist should review the claims file and should note that review in the examination report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any hearing loss and tinnitus are related to the Veteran's service including his exposure to heavy equipment and weapons fire and his report of hearing loss and tinnitus in service and since that time.  A complete rationale for any opinion expressed must be provided.  The examiner is requested to reconcile the medical opinion with the other opinions of record, to the extent possible. 

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

